Citation Nr: 1227055	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-18 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


	(CONTINUED ON NEXT PAGE)

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to June 1999, with subsequent service in the New York Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted the Veteran's claim for service connection for GERD and assigned an initial 10 percent rating, retroactively effective from December 18, 2007.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

The Veteran testified at a hearing at the RO in March 2011, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  

In May 2011, the Board remanded the asthma claim to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  This development was accomplished.  In August 2011, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the asthma claim and returned the file to the Board for further appellate review.  

Notably, the May 2011 Board disposition also denied the Veteran's claim for an initial rating higher than 10 percent for GERD.  The Veteran appealed this issue to the United States Court of Appeals for Veterans Claims (CAVC).  A CAVC Order granted a January 2012 Joint Motion for Partial Remand (JMR), by the Veteran and the VA Secretary ("the parties").  The JMR vacated the Board's May 2011 denial of the GERD claim and remanded it for further development and readjudication.  

The issue of entitlement to a higher initial rating for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

There is no competent and credible evidence the Veteran's asthma had its onset in service or is related to his active military service, including as due to in-service exposure to toxic gases.  


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

Before addressing the merits of the asthma issue decided below, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  VA's duty to notify under 38 C.F.R. § 3.159(b)(1) has been met by a letter from the RO issued in January 2008 of the criteria for establishing direct service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded, in compliance with Dingess.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in June 2008.  The RO's notice was in the preferred sequence, without timing or content defects.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

Relevant to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

The Veteran was provided an opportunity to set forth his contentions during a Travel Board hearing before the undersigned in March 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the March 2011 hearing, the undersigned identified the issues on appeal as involving a claim for service connection for asthma.  The hearing officer solicited the Veteran to submit medical opinion evidence of a causal connection between his asthma and service and lay testimony concerning the history of his pertinent symptoms.  Hearing Transcript (T.) at 10-13.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.   See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted. 

The Board remanded this claim in May 2011 for the AMC to obtain any outstanding VA and private treatment records.  On remand, the AMC obtained additional VA treatment records.  However, as the Veteran did not respond to the AMC's request for completion of an authorization form (VA Form 21-4142) to obtain private medical records, the AMC was unable to obtain any additional private treatment records.  The Board is therefore satisfied there was substantial compliance with these remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  

The Board also remanded the claim for a VA examination and medical opinion on the nature and etiology of his current asthma disability.  Accordingly, the AMC arranged for a pertinent VA examination in June 2011, but the Veteran failed to report for his scheduled examination.  Indeed, a July 2011 Report of Contact documents that the RO attempted to contact the Veteran on the reason he missed the examination, but to no avail, because the Veteran did not respond.  When the Veteran does not appear for a scheduled examination in conjunction with an original claim for service connection, the claim will be rated on the evidence of record.  38 C.F.R. § 3.655(b) (2011).  Thus, the Board proceeds with adjudication of the issue on the available record.  The Board is therefore satisfied there was substantial compliance with these remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  


II.  Analysis-Service Connection for Asthma

The Veteran asserts that during active duty in the Army, several times in the winters of 1995 to 1998, while stationed at Fort Wainwright, Alaska, he allegedly had prolonged exposure to carbon monoxide poisoning and other hazardous fumes from the exhaust of vehicles and generators running in confined spaces.  He asserts this "triggered" asthma.  See Hearing Transcript (T.) at 3, 6; see also June 2008 personal statement.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
 
The Board acknowledges the Veteran presently has a current, chronic asthma disability, as indicated by his private treating physician, Dr. A.A., and several VA outpatient treatment records.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

As for in-service incurrence, his service treatment records (STRs) are silent for treatment or diagnoses of asthma, although he does complain of wheezing and shortness of breath even while on active duty.  In light of the difficulty of verifying his assertion and in the absence of contradictory evidence, the Board acknowledges that during the course of duties he was exposed to vehicle and generator fumes, which may have included prolonged exposure to carbon monoxide poisoning and other toxic gases.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, the Veteran must still establish that his current asthma is somehow attributable to his military service, particularly as due to in-service exposure to toxic gases.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  

Importantly, he submitted a positive medical nexus statement by his private treating physician, Dr. A.A., dated in July 2008.  Dr. A.A. states that, "I believe that the asthma he has, is a direct result of breathing hazardous fumes and toxins released by the constant running of vehicles and generators without the proper regards to his safety and others over the period of three years while on active duty in Alaska from 1995-1998."  However, the Board observes that Dr. A.A.'s opinion lacks any stated rationale for concluding that his asthma is causally related to service, including as due to in-service exposure to fumes and toxins.  This private opinion is therefore inadequate, and thus not probative in support of his claim.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

So, there is no competent evidence of record that the Veteran's present asthma is attributable to service.  

Additional causal evidence against the claim is due to the nearly 4-year gap between discharge from active duty service (1999) and initial documented symptoms and diagnosis of asthma in 2003.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").

The Veteran is certainly competent to testify concerning his history of difficulty breathing dating back to his in-service exposure to toxic gases, because this is capable of lay observation and experience.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  

However, the Board also finds the Veteran's lay statements of asthma symptoms dating back to service to simply not be credible, because they are inconsistent with the record.  First, he sought in-service treatment for knee, back and shoulder complaints, but, it is conspicuous that he did not seek treatment during service for any breathing problems or other asthma symptoms.  Second, post-service, he sought treatment for other disabilities, such as right shoulder, right wrist, back and ankle problems and a penis injury (from a June 2001 motor vehicle accident); in contrast, he did not seek any treatment for any respiratory difficulties until he required emergency care for an acute episode of asthma in April 2003.  Third, at his initial post-service treatment for asthma in April 2003, he denied a history of asthma.  Fourth, he also did not report any respiratory symptoms at his first post-service VA general examination, in September 1999.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Fifth, it is noteworthy that he made no reference to having asthma or respiratory difficulties when he filed his initial claim for VA benefits in June 1999.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  The Board finds the Veteran's lay statements of asthma symptoms dating back to service are not credible, and thus not probative in support of his claim.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

The claim for service connection for asthma is denied.


REMAND

The Veteran contends that the severity of his GERD symptoms warrant an initial rating higher than 10 percent.  As mentioned, the January 2012 CAVC Order granted the JMR.  The Board has no discretion and must comply with this Order.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006).  The JMR cited insufficient consideration of other potentially applicable Diagnostic Codes (DCs) for his service-connected GERD, which requires the Board to remand the claim for further development before it is ready for adjudication.  

	(CONTINUED ON NEXT PAGE)


VA Examination

His GERD has been assigned a 10 percent initial disability rating, under 38 C.F.R. § 4.114, DC 7399-7346 (2011).  DC 7399 represents an unlisted disability rated by analogy to DC 7346 for a hiatal hernia.  38 C.F.R. § 4.27 (2011).  Under DC 7346 for hiatal hernia, a higher 30 percent rating is contemplated for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  The maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.

The JMR found that the Board's May 2011 decision did not consider the Veteran for a higher initial rating under 38 C.F.R. § 4.114, DC 7305 (2011), for duodenal ulcer; rather, the JMR indicated the Board only considered the claim under DC 7346.  The JMR noted that a review of DCs 7305 and 7346 reveals an overlap of symptomatology, to include pain, vomiting, weight loss, hematemesis or melena with anemia.  

Under DC 7305 for duodenal ulcer, a higher 20 percent rating is warranted for a moderate disability involving recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or, with continuous moderate manifestations.  A higher 40 percent rating is warranted for a moderately severe disability caused by a duodenal ulcer, manifested by impairment of health manifested by anemia and weight loss; or, recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  38 C.F.R. § 4.114.  

 "The parties" to the JMR agreed that the record indicates his GERD potentially manifests in "continuous moderate manifestation," as sufficient to warrant a higher 20 percent rating under DC 7305.  

The Board, however, finds that further medical comment is needed to assist in making this important determination since there is only the suggestion that the Veteran meets the criteria for a higher rating under DC 7305.  In Mariano v. Principi, 17 Vet. App. 305, 312 (2003), the Court indicated it is impermissible for VA (or, here, the Board) to undertake additional development of a claim if the sole purpose is to obtain evidence against an appellant's case.  But the Court distinguished Mariano in Douglas v. Shinseki, 23 Vet. App. 19 (2009), wherein the Court acknowledged its decision in Mariano, but held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  Douglas, 23 Vet. App. at 26.

Thus, the Board finds that another medical examination is necessary to assess the severity of his GERD, especially to provide medical findings on any manifestations and symptoms applicable to DC 7305.  This additional examination is further required because the Veteran's last VA compensation examination for this disability was in October 2008, so over three and a half years ago.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule another VA compensation examination to reassess the severity of the Veteran's GERD disability.  The examiner especially needs to provide specific findings addressing the rating criteria listed under 38 C.F.R. § 4.114 (digestive system) (2011), for DC 7305 (duodenal ulcer) and DC 7346 (hiatal hernia).  The examiner should identify the nature of the Veteran's gastrointestinal disability.  


	(CONTINUED ON NEXT PAGE)


The examiner should also measure and record the frequency and severity of any symptomatology associated with his disability, including (but, not limited to) pain, vomiting, weight loss, hematemesis, melena and anemia.  

All necessary testing and evaluation should be performed.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent history of this disability.  All opinions expressed must be supported by clear rationale, if necessary with citation to relevant medical findings or other evidence in the file. 

2.  Ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

3.  Then readjudicate the remaining claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

	(CONTINUED ON NEXT PAGE)


 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


